                                                                       Case 2:16-cv-00248-JAD-EJY Document 65
                                                                                                           63 Filed 07/20/20
                                                                                                                    07/17/20 Page 1 of 2




                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8    Certificateholders CWALT, Inc. Alternative
                                                                 Loan Trust 2005-61 Mortgage Pass-
                                                            9    Through Certificates, Series 2005-61
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                             UNITED STATES DISTRICT COURT
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:16-cv-00248-JAD-EJY
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                 INC. ALTERNATIVE LOAN TRUST 2005-61
                                                            15   MORTGAGE                PASS-THROUGH
                                                                 CERTIFICATES, SERIES 2005-61,                   STIPULATION AND ORDER TO DISMISS
                                                            16                                                   CLAIMS BETWEEN BoNYM AND ARBOR
                                                                                             Plaintiff,          PARK COMMUNITY ASSOCIATION
                                                            17   vs.
                                                            18   CAPE JASMINE CT TRUST; ARBOR PARK                          ECF No. 63
                                                                 COMMUNITY      ASSOCIATION;     DOE
                                                            19   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            20
                                                                                             Defendants.
                                                            21

                                                            22   CAPE JASMINE CT TRUST,

                                                            23                               Counterclaimant,

                                                            24   vs.

                                                            25   THE BANK OF NEW YORK MELLON,

                                                            26                               Counterdefendant.

                                                            27

                                                            28

                                                                 52060878;1
                                                                     Case 2:16-cv-00248-JAD-EJY Document 65
                                                                                                         63 Filed 07/20/20
                                                                                                                  07/17/20 Page 2 of 2




                                                            1             The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            2    Certificateholders CWALT, Inc. Alternative Loan Trust 2005-61 Mortgage Pass-Through

                                                            3    Certificates, Series 2005-61 (BoNYM), and Arbor Park Community Association (Arbor Park), by

                                                            4    and through their respective counsel of record, pursuant to the settlement reached between the

                                                            5    parties, hereby stipulate and agree that all claims between BoNYM and Arbor Park shall be

                                                            6    dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2).

                                                            7             Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                            8             Dated this 17th day of July, 2020.
                                                            9
                                                                  AKERMAN LLP                                           LEACH KERN GRUCHOW ANSWER SONG
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  By: /s/ Jamie K. Combs                                By: /s/ Ryan W. Reed
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  NATALIE L. WINSLOW, ESQ.                              SEAN L. ANDERSON, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 12125                                  Nevada Bar No. 7259
AKERMAN LLP




                                                                  JAMIE K. COMBS, ESQ.                                  RYAN W. REED, ESQ.
                                                            13    Nevada Bar No. 13088                                  Nevada Bar No. 11695
                                                                  1635 Village Center Circle, Suite 200                 2525 Box Canyon Drive
                                                            14
                                                                  Las Vegas, NV 89134                                   Las Vegas, NV 89128
                                                            15
                                                                  Attorneys for The Bank of New York                    Attorneys for       Arbor     Park     Community
                                                            16    Mellon fka The Bank of New York as                    Association
                                                                  Trustee for the Certificateholders
                                                            17    CWALT, Inc. Alternative Loan Trust
                                                                  2005-61 Mortgage Pass-Through
                                                            18
                                                                  Certificates, Series 2005-61
                                                            19
                                                                                                                  ORDER
                                                            20
                                                                                                       IT IS SO ORDERED:
                                                            21         Based on the stipulation between the Bank of New York Mellon and Arbor Park Community
                                                            22    Association [ECF No. 63], which terminates    all remaining claims and parties in this case, and with
                                                                                                       _________________________________________
                                                                  good cause appearing, IT IS HEREBY      ORDERED
                                                                                                       UNITED          that THIS
                                                                                                                  STATES         ACTION
                                                                                                                             DISTRICT       DISMISSED with prejudice,
                                                                                                                                         JUDGE
                                                            23    each side to bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                                                       DATED: _________________________________
                                                            24
                                                                                                                             _________________________________
                                                            25                                                               U.S. District Judge Jennifer A. Dorsey
                                                            26                                                               Dated: July 20, 2020

                                                            27

                                                            28
                                                                                                                    2
                                                                 52060878;1
